Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 and 19-37 are allowed. The claims will be renumbered as 1-20.
The following is an examiner’s statement of reasons for allowance: the closest prior art of 
Cai (US 2016/0205446 A1) discloses a computing device, such as a server that may detect and identify one or more objects, such as human faces, within the video.  Additionally, the server may determine one or more sequences of consecutive video frames that include the object, referred to as a segment.  For each segment, the server may determine a position of the object within a starting frame and within an ending frame of the respective sequence.  Based on the starting and ending positions of the object across the sequence of video frames ("endpoints"), the server may determine an interpolation function that expresses a movement of the object across the sequence of video frames.  The precise interpolation function that expresses the movement of the object across frames may be non-linear, such as an interpolation function that is associated with quadratic motion of the object.  The server may approximate the non-linear interpolation function with a linear interpolation function that yields results within an allowed error tolerance.  For example, the linear interpolation function may simply specify the position of the object in the starting frame and the ending frame of the video segment, and the time domain in which the interpolation function is valid (See paragraph 0020);
		Toklu, et al. (US 6,724,915 B1) disclose acquiring (at step 100)  object boundaries in the first and last frames of the image sequence and computing a model color histogram, is next explained in reference to FIG. 3.  Consider the following: while playing the video clip, an 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication No. (US 2014/0198945 A1) (See for example, paragraph 0005).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DANIEL G MARIAM/Primary Examiner, Art Unit 2665